      5:20-cv-01278-JMC         Date Filed 04/30/20      Entry Number 20        Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

Andre Willis,                       )                Civil Action No. 5:20-cv-01278-JMC
                                    )
                  Petitioner,       )
                                    )
      v.                            )                                ORDER
                                    )
Warden Phelts,                      )
                                    )
                  Respondent.       )
____________________________________)

       Petitioner Andre Willis, proceeding pro se, filed for Writ of Habeas Corpus pursuant to 28

U.S.C. § 2241 (2008) (“Habeas Petition”). (ECF No. 1.) The matter before the court is a review of

the Magistrate Judge’s Report and Recommendation (“Report”). (ECF No. 16.)

       The Report sets forth the relevant facts and legal standards, which the court incorporates

herein without a full recitation. (ECF No. 16 at 1–2.) Petitioner is currently incarcerated at the

Federal Correctional Institution in Edgefield, South Carolina. (Id.) He was convicted of conspiracy

to possess with intent to distribute cocaine and sentenced to one-hundred twenty (120) months of

imprisonment and sixty (60) months of supervised release. (Id.) Petitioner’s supervised release

was revoked and he was sentenced to six (6) months of imprisonment. (Id.) The Magistrate Judge

determined that this Habeas Petition should be dismissed because “Petitioner is required to exhaust

his administrative remedies within the [Federal Bureau of Prisons] before submitting a [Section]

2241 petition in this case.” (Id. at 2 (citing Braden v. 30th Judicial Circuit Court, 410 U.S. 484,

490–91 (1973) (citations omitted).) While Petitioner claims that it is futile for him to exhaust the

administrative remedies because he does not have enough time, the Magistrate Judge concluded

that his “argument is insufficient to excuse his lack of exhaustion.” (Id. at 3 (citing Yannucci v.

Stansberry, Action No 2:08CV561, 2009 WL 2421546, at *3 (E.D. Va. Jul. 28, 2009) (citations

                                                 1
      5:20-cv-01278-JMC           Date Filed 04/30/20       Entry Number 20         Page 2 of 3




omitted).)

        The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge makes only a

recommendation to this court, which has no presumptive weight. The responsibility to make a final

determination remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The

court is charged with making a de novo determination of those portions of the Report to which

specific objections are made. See Diamond v. Colonial Life and Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005). “[I]n the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.’” Id. (quoting Fed. R. Civ. P. 72 advisory committee’s

note). Furthermore, failure to file specific written objections to the Report results in a party’s

waiver of the right to appeal from the judgment of the District Court based upon such

recommendation. See 28 U.S.C. § 636(b)(1); see also Thomas v. Arn, 474 U.S. 140 (1985). Thus,

the court may accept, reject, or modify, in whole or in part, the Magistrate Judge’s recommendation

or recommit the matter with instructions. See 28 U.S.C. § 636(b)(1).

        The court is required to interpret pro se documents liberally and will hold those documents

to a less stringent standard than those drafted by attorneys. See Gordon v. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1978); see also Hardin v. United States, C/A No. 7:12–cv–0118–GRA, 2012 WL

3945314, at *1 (D.S.C. Sept. 10, 2012). Additionally, pro se documents must be construed in a

favorable manner, “no matter how inartfully pleaded, to see whether they could provide a basis for

relief.” Garrett v. Elko, No. 95-7939, 1997 WL 457667, at *1 (4th Cir. Aug. 12, 1997). Yet, even

though pro se documents are liberally construed by federal courts, “[t]he ‘special judicial

solicitude’ with which a district court should view pro se complaints does not transform the court



                                                   2
      5:20-cv-01278-JMC         Date Filed 04/30/20       Entry Number 20        Page 3 of 3




into an advocate.” Weller v. Dep’t of Soc. Servs. for Balt., 901 F.2d 387, 391 (4th Cir. 1990).

       The record indicates that objections to the Report are due by April 30, 2020, and that

Petitioner has failed to respond. (See ECF No. 16.) In the absence of specific objections to the

Magistrate Judge’s Report, the court is not required to give any explanation for adopting the

Report. See Camby, 718 F.2d at 199. Furthermore, a failure to file specific written objections to

the Report results in a party’s waiver of the right to appeal from the judgment of the court based

upon such recommendation. 28 U.S.C. § 636(b)(1). The court concludes that the Magistrate

Judge’s Report accurately summarizes the law and correctly applies it to the instant Habeas

Petition. (ECF No. 49.) Thus, because there are no specific objections filed by either party and

there is no clear error in the record, the court adopts the Report. See Diamond, 416 F.3d at 315;

see also Camby, 718 F.2d at 199.

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 16), and DISMISSES Petitioner Andre

Willis’ Petition for Writ of Habeas Corpus (ECF No. 1) without prejudice. Furthermore,

Petitioner’s Emergency Motion to Expedite Proceedings (ECF No. 2) is MOOT.

       IT IS SO ORDERED.



                                                          United States District Judge
April 30, 2020
Columbia, South Carolina




                                                 3
